                     UNITED STATES COURT OF APPEALS                       FILED
                               FOR THE NINTH CIRCUIT                      SEP 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
KARINA PAEZ-SMITH,                              No.    18-71679

                 Petitioner,                    Agency No. A098-950-454

 v.                                                                                    FILED
                                                                                      Sep 16, 2019
                                                ORDER                              CLERK, U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF CALIFORNIA

WILLIAM P. BARR, Attorney General,
                                                      CAED Case No.
                 Respondent.                          2:19-cv-1864 KJM DB


Before: WARDLAW, NGUYEN, and HURWITZ, Circuit Judges.

      We find that a genuine issue of material fact exists as to petitioner’s claim of

United States citizenship. Thus, we grant the motion to transfer the proceedings to

the United States District Court for the Eastern District of California for a de novo

review of petitioner’s citizenship claim (Docket Entry No. 23). See 8 U.S.C.

§ 1252(b)(5)(B); Agosto v. INS, 436 U.S. 748, 761 (1978); Chau v. INS, 247 F.3d

1026, 1032 (9th Cir. 2001).

      We hold this petition for review in abeyance pending the district court’s

determination.




AT/MOATT
